PER CURIAM.
The trial court denied as time-barred the appellant’s motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse because the motion was filed within two years of the issuance of this court’s mandate in the appellant’s direct appeal from his judgment and sentence in this case. See McCuiston v. State, 507 So.2d 1185 (Fla. 2d DCA 1987) (judgment of conviction becomes final upon issuance of mandate in direct appeal), approved in, 534 So.2d 1144 (Fla.1988).
Reversed and remanded.
RYDER, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.